Citation Nr: 1438524	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  05-12 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The appellant served on active duty from April 1972 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board), on appeal from an April 2004 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi, that denied service connection for a psychiatric disorder.

In January 2011, the Board issued a Decision that denied the appellant's claim for benefits.  The appellant was notified of that action, and he then appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court, pursuant to a Joint Motion for Remand, in December 2011, vacated and remanded the Board's January 2011 Decision.  The Board then, in June 2012, remanded the claim for additional development in compliance with the decision of the Court.

Subsequently, the claim was returned to the Board for review.  In March 2013, the Board issued a Decision that once again denied the appellant's claim for benefits.  Once again, the appellant appealed the matter to the Court for review.  The appellant's representative and the VA then submitted to the Court a Joint Motion for Vacatur and Remand to the Board Decision (of March 2013).  The Court adopted the position of the Joint Motion and in November 2013, via a Court Order, vacated and remanded the Board's March 2013.  The claim is once again before the Board for review. 

Subsequent to the Court's directions in its March 2013 Order, the Board remanded the claim to the agency of original jurisdiction in February 2014.  The purpose of the remand was to obtain additional medical clarification concerning the etiology of the appellant's psychiatric disorder.  The claim has since been returned to the Board for review.  Regrettably, the appeal is again REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for an acquired psychiatric disorder also encompass claims for service connection for all psychiatric disorders afflicting an appellant based on a review of the medical evidence.  The medical evidence in this case indicates that, over time, the appellant has been diagnosed with several psychiatric disorders, to include paranoid schizophrenia, an anxiety disorder, a mood disorder, depression, a psychosis, and dementia.  In accordance with the dicta of Clemons, the Board finds and concludes that in any claim for service connection for a mental disorder, the Board must consider any mental disorder that is reasonably raised by the record.  In other words, in this instance, the appellant's service connection claim encompasses all psychiatric disorders that the appellant has been diagnosed therewith and shall be classified for appellate purposes as "an acquired psychiatric disorder." 


REMAND

As reported above, the Board remanded this claim in February 2014 for the purpose of obtaining additional medical information concerning the etiology of the appellant's current psychiatric disorder.  The record reveals that the appellant did undergo a VA Psychiatric Examination in May 2014.  Upon completion of the examination, the examiner concluded that the appellant's current psychiatric disorder was a "continuation of the same medical condition treated in the military in 1976 as Anxiety Reaction."  The examiner indicated that he had examined the appellant and had reviewed his medical records.  

Unfortunately, a question has arisen as to where the examiner obtained the information that the appellant was diagnosed with an anxiety reaction while he was on active duty.  The record reveals that the appellant was, indeed, diagnosed with an anxiety reaction in April 1976 - this was approximately three months after the appellant was discharged from service - and not while he was on active duty.  Because there appears to be some confusion in the record, the Board believes that further clarification of the record should occur prior to the Board's issuance of a decision which may be detrimental to the appellant's claim.  Hence, the claim will be remanded to the agency of original jurisdiction for further action.  

The agency of original jurisdiction shall then schedule the appellant for a VA psychiatric examination by a medical doctor who has not previously examined the appellant.  Such an examination is being conducted so that an etiological opinion may be obtained concerning the appellant's current psychiatric disorder(s) and its/their relationship to his military service.  The examiner should be given a copy of this remand and he/she should be requested to review the appellant's medical history and state that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims file.

The examiner shall question and examine the appellant, and then express an opinion as to whether the appellant now suffers from any type of psychiatric disorder, to include any neurosis or psychosis.  If he does, the examiner should also opine as to whether the found disability is at least as likely as not related or secondary to the appellant's active service, any incidents therein, or to another disability.  The examiner must further specifically discuss whether the appellant's current disorder began manifesting any prodromas or symptoms while he was on active duty or within one year of his discharge from service. 

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions, his report of chronicity of symptoms since he was discharged from service, and his assertions that the current mental disorder began in service.  See Dalton v. Shinseki, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

The examiner shall specifically discuss an April 1976 VA treatment note that provided a diagnosis of an anxiety reaction, a May 1976 report of an accident or injury indicating head trauma with loss of consciousness, and whether the anxiety reaction diagnosed was chronic or transitory in nature or if the head trauma lead to the development of the appellant's current psychiatric disorder(s).  The examiner should further provide comments as to whether he/she agrees with the summations provided in the August 2012 VA medical opinion and/or the opinion provided in the May 2014 examination report.  The examiner should further indicate whether the appellant's anxiety reaction (now thought to be more correctly diagnosed as the appellant's current schizophrenia), that was classified within three months of the appellant's discharge from service (and thus possibly a chronic disease subject to presumptive service connection), began developing itself while the appellant was on active duty but was not diagnosed until the appellant had left the service. 

If the examiner concludes that the appellant's claimed psychiatric disability is not service-related, and that the symptoms and manifestations did not begin while the appellant was on active or within one year of his discharge from service, the examiner must explain in detail the reasoning behind this determination.

The results proffered by the examiner must reference the complete claims file and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

2.  Following completion of the foregoing, the agency of original jurisdiction must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the deficient report must be returned for corrective action.  If any other needed development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2013); see also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, the agency of original jurisdiction shall conduct any additional development deemed warranted and readjudicate the issue noted on the title page of this decision.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided a Supplemental Statement of the Case regarding the issue now on appeal.  The Supplemental Statement of the Case must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by attending the requested VA-sponsored examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



